

115 HR 6165 IH: Combating Opioid Misuse Before Addiction for our Troops Act
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6165IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mr. O'Halleran (for himself, Mr. Knight, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo improve the treatment of opioids under the pharmacy benefits program of the Department of
			 Defense.
	
 1.Short titleThis Act may be cited as the Combating Opioid Misuse Before Addiction for our Troops Act or the COMBAT Act. 2.Treatment of opioids under the pharmacy benefits program of the Department of Defense (a)SupplyExcept as provided by subsection (b), and except as otherwise provided by the prescribing medical professional, in carrying out the pharmacy benefits program under section 1074g of title 10, United States Code, the Secretary of Defense shall ensure that—
 (1)the first prescription for an opioid provided during a course of treatment is limited to a seven-day supply of the opioid; and
 (2)any further supply is subject to a renewal of the prescription. (b)ExceptionThe limitation in subsection (a) shall not apply with respect to an individual who—
 (1)suffers from chronic pain and participates in a pain management program; (2)is being treated for cancer;
 (3)is being treated for a traumatic injury; (4)is being treated for opioid or substance abuse disorder;
 (5)receives hospice care; or (6)receives palliative care.
				